Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated June 5, 2014, is made by
and between Wheeler Interests, LLC, a Virginia limited liability company,
(“Assignor”), and WHLR-Freeway Junction LLC, a Delaware limited liability
company (“Assignee”).

Background:

A. Wheeler Interests, LLC, a Virginia limited liability company and Freeway
Station Inc., a Delaware corporation, previously entered into a Purchase and
Sale Agreement, dated June 4, 2014 (the “Agreement”), with respect to the
purchase of a shopping center located at Stockbridge, GA and commonly referred
to as Freeway Junction Shopping Center;

B. Assignor desires to assign the Agreement to Assignee.

Agreement:

For and in consideration of the mutual promises herein, Assignor herby assigns
all of its rights and delegates all of its obligations under the Agreement to
Assignee and Assignee hereby accepts the assignment of the rights of Assignor
under the Agreement and assumes all of the obligations and liabilities of
Assignor under the Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Assignment as of the 5th day
of June 2014.

 

ASSIGNOR:

WHEELER INTERESTS, LLC,

a Virginia limited liability company

/s/ Jon S. Wheeler

By Jon S. Wheeler, its Managing Member ASSIGNEE:

WHLR-Freeway Junction LLC,

a Delaware limited liability company

/s/ Jon S. Wheeler

By Jon S. Wheeler, its Manager